          Case 4:19-cv-40098-TSH Document 13 Filed 10/25/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
CYNTHIA FOSS dba HUNTER FOSS            )
DESIGN,                                 )         CIVIL ACTION
                                        )
                                        )         NO. 4:19-40098-TSH
                   Plaintiff,           )
 v.                                     )
                                        )
SPENCER BREWERY,                        )
                                        )
                   Defendant.           )
______________________________________ )



ORDER AND MEMORANDUM PLAINTIFF’S MOTION TO COMPEL ARBITRATION
(Docket No. 8) AND DEFENDANT’S MOTION TO STAY ARBITRATION (Docket No. 5)

                                         October 25, 2019

HILLMAN, D.J.

       On June 17, 2019, Cynthia Foss (“Plaintiff”) filed a demand for arbitration before the

American Arbitration Association (“AAA”) based on claims she had unsuccessfully litigated

twice in this Court. The next day, Plaintiff filed the current action, again raising the same

claims. Spencer Brewery (“Defendant”) moves to stay Plaintiff’s arbitration proceeding on res

judicata grounds (Docket No. 5), and Plaintiff moves to compel arbitration (Docket No. 8).

Because Plaintiff voluntarily filed suits in this Court instead of a demand for arbitration, I find

waiver and deny Plaintiff’s motion to compel. Because the finding in Docket No. 8 moots the

Defendant’s motion, I deny, without prejudice, the motion to stay arbitration.

                                                 Discussion

       To assess whether a party has waived the right to arbitration, courts consider (1) “whether

the party has actually participated in the lawsuit or has taken other action inconsistent with his

                                                  1
          Case 4:19-cv-40098-TSH Document 13 Filed 10/25/19 Page 2 of 2



right,” (2) “whether the litigation machinery has been substantially invoked and the parties were

well into preparation of a lawsuit by the time an intention to arbitrate was communicated by the

defendant to the plaintiff,” and (3) “whether there has been a long delay in seeking a stay or

whether the enforcement of arbitration was brought up when trial was near at hand.” Jones Motor

Co. v. Chauffeurs, Teamsters & Helpers Local Union No. 633 of New Hampshire, 671 F.2d 38, 44

(1st Cir. 1982) (quoting Reid Burton Construction, Inc. v. Carpenters District Council, 614 F.2d

698, 702 (10th Cir. 1980)). Other factors include “whether the defendants have invoked the

jurisdiction of the court by filing a counterclaim without asking for a stay of the proceedings,”

“whether important intervening steps (e.g., taking advantage of judicial discovery procedures not

available in arbitration . . .) had taken place,” and “whether the other party was affected, misled,

or prejudiced by the delay. Id. (quoting Reid Burton, 614 F.2d at 702).

       The facts of this case clearly establish waiver. Plaintiff voluntarily filed two civil actions

against Spencer Brewery (“Defendant”) in the court system. After more than a year of litigation,

the Court entered judgment against Plaintiff on both actions. Only then did Plaintiff file a demand

for arbitration in the present action. By choosing to litigate in the court system instead of

demanding arbitration in the first instance, Plaintiff waived her right to arbitration.

                                                 Conclusion

       For the reasons stated above, I deny Plaintiff’s motion to compel (Docket No. 8) and

deny as moot Defendant’s motion to stay arbitration (Docket No. 5).

SO ORDERED

                                                                            /s/ Timothy S. Hillman
                                                                         TIMOTHY S. HILLMAN
                                                                               DISTRICT JUDGE




                                                  2
